SPRING CREEK HEALTHCARE SYSTEMS, INC. 55 Broad Street 15th Floor New York, NY10004 (646) 961-4459 November 6, 2012 Accounting Branch Chief Securities and Exchange Commission Washington D.C 20549 Attention:Craig Arakawa Re:Staff Letter dated November 1, 2012; SEC File No. 000-53339 As a result of your above mentioned letter we have filed on November 6, 2012, an amended Form 8-K with the required disclosures of Item 4.01 of Form 8-K. If you have any additional questions, please do not hesitate to contact me. Sincerely, /s/ Jan E. Chason Jan E. Chason Chief Financial Officer
